Morrissey, C. J.,
dissenting.
Melvin Getchell and his wife had been residents of Cuming county for a number of years. February 14, 1910, Mrs. Getchell died in that county. Getchell, the husband, claims that in January preceding the death of his wife he went to the city of Neligh, in Antelope county, and leased a house which was then occupied by another family. He says he was unable to secure possession at once, but that an arrangement was made whereby he might ship his furniture and store it in a couple of rooms in this house, but he ¿dmits that the furniture was not shipped, and that he did nothing further than this toward establishing a residence in Antelope county until after the death of his wife. At the time of her death the furniture was still in Cuming county. Getchell took out letters of administration in Antelope county, alleging that his wife died a citizen of that county. Later, one of her heirs applied for letters in Cuming county. These letters were granted over Getchell’s objections, and he took an appeal to the district court. His objections were overruled, and he brings the case here.
The majority opinion reverses the judgment of the district court, and, in effect, holds that, although Mrs. Getchell had done nothing during her lifetime to transfer her residence from Cuming county to Antelope county, the mere intention on the part of the husband to change the family residence is sufficient to change the residence of the wife. Under such a holding a married woman may *584never know the place of her domicile. Being unable to know what her husband has in mind, she will be unable to say that he has not formed the intention to remove the family to some distant place. It seems to me that the judgment of the district court is clearly right. This woman had no residence in Antelope county, could not have been found there, was not there, died before her husband went there to live, and the judgment of the district court ought to be affirmed.